Case: 19-2454    Document: 93     Page: 1   Filed: 11/09/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  ELFINA MCINTOSH,
                       Petitioner

                             v.

             DEPARTMENT OF DEFENSE,
                    Respondent

      MERIT SYSTEMS PROTECTION BOARD,
                    Intervenor
              ______________________

                        2019-2454
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-17-0803-I-4.
                 ______________________

                Decided: November 9, 2022
                 ______________________

    PHILIP SHENG, Davis Polk & Wardwell LLC, Menlo
 Park, CA, argued for petitioner. Also represented by
 COREY M. MEYER, New York, NY.

     GALINA I. FOMENKOVA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., ALLISON KIDD-
Case: 19-2454    Document: 93     Page: 2    Filed: 11/09/2022




 2                                      MCINTOSH   v. DEFENSE



 MILLER.

    STEPHEN FUNG, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 argued for intervenor. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.
                 ______________________

     Before LOURIE, BRYSON, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
     The Department of Defense removed Elfina McIntosh
 from her position. Ms. McIntosh alleged she was removed
 for protected whistleblowing activity. The Merit Systems
 Protection Board sustained the removal and concluded that
 the Department would have removed her even absent her
 protected whistleblowing activity. She now challenges the
 Board’s decision, arguing (1) that the Board’s administra-
 tive judges are improperly appointed principal officers un-
 der the Appointments Clause and (2) that substantial
 evidence does not support the Board’s decision on her re-
 moval. We affirm.
                              I
     Elfina McIntosh was employed by the Department of
 Defense Education Authority as a Program and Budget An-
 alyst. In her role as a Contracting Officer’s Representative
 (COR), Ms. McIntosh was responsible for approving travel
 expenses for two government contracts. Generally, contrac-
 tor employees would submit a travel request to the Pro-
 gram Manager, Heather McIntosh-Braden (no relation to
 Ms. McIntosh), who would then forward them to Ms. McIn-
 tosh for review. Ms. McIntosh would ensure the requests
 complied with Federal Travel Regulations and approve or
 reject them.
    Ms. McIntosh received a promotion around October
 2016. Following her promotion, Ms. McIntosh’s superiors
Case: 19-2454     Document: 93    Page: 3    Filed: 11/09/2022




 MCINTOSH   v. DEFENSE                                     3



 noted that her “demeanor degraded” and her “work ethic
 deteriorated.” J.A. 887. The agency raised two repeated
 problems with Ms. McIntosh’s job performance: refusal to
 approve invoices and refusal to provide contract infor-
 mation to her coworkers as directed.
     First, in December 2016, Ms. McIntosh refused to ap-
 prove a travel authorization request that was submitted to
 her on the same day as the scheduled travel because she
 believed she would need to change the start date for it to
 be contractually appropriate. Her supervisor, Wayne Bos-
 well, stated that this was an emergency circumstance and
 that the request should be approved to prevent negative
 impacts on the armed forces. He stated that if she would
 not approve it, he would. Ms. McIntosh maintained that it
 would be inappropriate for Mr. Boswell to do so because he
 was not the designated COR, even though he was the Di-
 rector of the Office of Financial Readiness.
      This was not the only instance of Ms. McIntosh refus-
 ing to approve invoices, as she also refused to approve in-
 voices if she herself had not authorized the travel, even if
 the travel had been authorized by others, like Mr. Boswell,
 Ms. McIntosh-Braden, or the Contracting Officer Louis
 Gilden. Mr. Boswell explained to Ms. McIntosh that the
 contracting officer had informed him that he, as the Direc-
 tor, and Ms. McIntosh-Braden, as the Program Manager,
 could also approve travel requests. On February 8, 2017,
 Mr. Boswell informed Ms. McIntosh that her refusal to re-
 view and approve invoices amounted to a “refus[al] to per-
 form [her] job requirements.” J.A. 1074. That same day,
 Ms. McIntosh filed a grievance against Mr. Boswell, alleg-
 ing that he had directed her to approve invoices she had
 not authorized.
     Second, Ms. McIntosh was asked, but repeatedly re-
 fused, to provide detailed information about one of her as-
 signed contracts to Mr. Boswell, Ms. McIntosh-Braden, and
 her coworker, Andy Cohen, who had been asked to review
Case: 19-2454    Document: 93     Page: 4    Filed: 11/09/2022




 4                                      MCINTOSH   v. DEFENSE



 the contract processes. Ms. McIntosh objected because “the
 documents and information at issue were sensitive and
 could only be shared on a need-to-know basis.” J.A. 15. Ms.
 McIntosh also asserted that Mr. Cohen was not a COR on
 the contract and so was not authorized to receive any infor-
 mation about it. Mr. Boswell, as the Director, gave his au-
 thorization. Ms. McIntosh filed more formal grievances on
 these incidents, alleging that she was being forced to dis-
 close unauthorized information and was harassed and be-
 littled by Mr. Cohen and Mr. Boswell.
     The agency investigated Ms. McIntosh’s grievances, in-
 terviewing several of her co-workers and supervisors.
 Ms. McIntosh did not respond to the investigator’s request
 for an interview. Based on its investigation, the agency de-
 nied Ms. McIntosh’s grievances on June 27, 2017, deter-
 mining that the agency “did not create a hostile work
 environment or violate any law, rule, or regulation, as al-
 leged.” J.A. 258–59.
     In February 2017, Mr. Boswell asked Ms. McIntosh to
 send him her annual leave plan because she had significant
 use-or-lose leave left over from 2016. In response,
 Ms. McIntosh sent Mr. Boswell an email with “Tentative
 Leave Dates” that “may be changed or modified,” including
 March 27–April 3, 2017. J.A. 176.
     On March 22, 2017, Ms. McIntosh sent Mr. Boswell an
 email with the subject line “Sick Leave, 3-22” and no other
 text. J.A. 1030. Mr. Boswell wished her a speedy recovery
 but also found her absence curious because they had sched-
 uled her performance review for that day, before Mr. Bos-
 well’s imminent retirement. Mr. Boswell sought guidance
 from Employee Relations, who advised that he could re-
 quire Ms. McIntosh to submit medical documentation from
 a licensed doctor that should “[i]nclude a statement that
 the medical problem rendered her incapacitated for the
 performance of her duties[.]” J.A. 1031. Mr. Boswell re-
 quested the documentation.
Case: 19-2454     Document: 93    Page: 5    Filed: 11/09/2022




 MCINTOSH   v. DEFENSE                                     5



     Ms. McIntosh again emailed in sick on March 23 and
 24. She was also absent from work from March 27–April 4,
 2017. She asserted that she had been granted that leave
 after she sent Mr. Boswell the email with her tentative
 leave dates. But Mr. Boswell asserted in his sworn state-
 ment that, while he received that email, Ms. McIntosh
 never submitted an actual leave request, nor did Mr. Bos-
 well approve all the dates at issue. He also provided email
 documentation that showed he had tried to contact Ms.
 McIntosh about the tentative leave dates because he had
 no active request for the leave in the attendance system.
     Ms. McIntosh returned to work on April 5, by which
 time Mr. Boswell had retired and Mr. Cohen had become
 her supervisor. Upon her return, Ms. McIntosh submitted
 a letter from her doctor that said she “should be excused
 from work due to illness from 3/22/2017 through
 3/24/2017.” J.A. 1035. Mr. Cohen, who had since been pro-
 moted to replace Mr. Boswell, consulted Employee Rela-
 tions and determined that the documentation was not
 administratively acceptable. He requested further docu-
 mentation and gave her 15 days to procure it. Ms. McIn-
 tosh never provided the added documentation.
      Upon returning to work on April 5, Ms. McIntosh went
 to meet with John T. Hastings, her second-level supervisor,
 to discuss her grievances. He directed her to meet with
 Mr. Cohen, but she refused, reiterated her grievances, and
 requested reassignment. She then emailed the contracting
 officers of the two contracts she managed and told them to
 remove her as COR immediately.
     On the morning of April 6, Mr. Cohen sought to speak
 with Ms. McIntosh, but she told him that he should email
 her instead and left. She then went to Mr. Hastings’s office
 to speak with him. After he asked her to wait a few mo-
 ments as he finished a task, he turned to her. She re-
 sponded, “[n]ever mind, I’ll handle it myself. I’m not doing
 COR duties anymore.” J.A. 495. She then left and, on her
Case: 19-2454    Document: 93      Page: 6    Filed: 11/09/2022




 6                                      MCINTOSH   v. DEFENSE



 way out, left three binders containing COR files on the desk
 of Mr. Hastings’s executive assistant. She told Mr. Has-
 tings that they were COR files and later emailed Mr. Cohen
 to alert him that the files were in Mr. Hastings’s office for
 his retrieval. Ms. McIntosh then emailed several people to
 let them know she was leaving early because she was “in a
 hostile work environment” and that, for her safety, she
 “ha[d] advised Mr. Hasting[s] that I am going home.” J.A.
 1047–48. She left at 8:47 am.
      Mr. Cohen placed Ms. McIntosh on paid administrative
 leave on April 7, 2017 and issued a Notice of Proposed Re-
 moval on May 19, 2017. The Notice contained 22 specifica-
 tions across four charges: 1) inappropriate conduct, 2)
 failure to follow supervisory instructions, 3) absences with-
 out leave (AWOL), and 4) lack of candor. The deciding offi-
 cial, Ms. McIntosh’s third-level supervisor, Dr. Elizabeth
 Van Winkle, sustained the removal, concluding that Ms.
 McIntosh’s “lack of dependability and refusal to work with
 team members” meant that management had lost “confi-
 dence in [her] ability to perform [her] duties.” J.A. 123–24.
 Ms. McIntosh’s removal became effective on August 18,
 2017.
     Ms. McIntosh appealed her removal to the Board. The
 administrative judge sustained 18 of the agency’s 21 re-
 maining specifications, across all four charges. 1 She found
 that Ms. McIntosh largely did not dispute the actions sup-
 porting the charges and that the sworn statements from
 Ms. McIntosh’s supervisors, as well as emails and contem-
 poraneous documents in the record, were more persuasive
 than Ms. McIntosh’s evidence.
     The administrative judge also considered Ms. McIn-
 tosh’s whistleblower defense that the agency was



     1   The agency withdrew one of the specifications. J.A.
 1010.
Case: 19-2454      Document: 93      Page: 7     Filed: 11/09/2022




 MCINTOSH   v. DEFENSE                                          7



 retaliating for the grievances she had filed alleging that
 Mr. Boswell, Ms. McIntosh-Braden, and Mr. Cohen had vi-
 olated federal contracting rules. She concluded that Ms.
 McIntosh had met her burden, based on the knowledge-
 timing test, of showing that her grievances, filed in early
 2017, could be a contributing factor in the May 2017 re-
 moval decision. But the administrative judge determined
 that, under the Carr factors, the agency had established by
 clear and convincing evidence that it would have removed
 Ms. McIntosh even absent her disclosures, given the
 “strength of the evidence against the appellant and the se-
 riousness of the charges.” J.A. 42–44 (citing Carr v. Soc.
 Sec. Admin., 185 F.3d 1318, 1323 (Fed. Cir. 1999)). Finally,
 the administrative judge concluded that the agency’s pen-
 alty of removal was reasonable and promoted the efficiency
 of the service.
     The administrative judge’s decision became final on
 July 20, 2019. Ms. McIntosh appeals. We have jurisdiction
 under 28 U.S.C. § 1295(a)(9).
                                II
      Under 5 U.S.C. § 7703(c), we may reverse a Board de-
 cision only if it is “(1) arbitrary, capricious, an abuse of dis-
 cretion, or otherwise not in accordance with law; (2)
 obtained without procedures required by law, rule, or reg-
 ulation having been followed; or (3) unsupported by sub-
 stantial evidence.” Sistek v. Dep’t of Veterans Affs., 955
 F.3d 948, 953 (Fed. Cir. 2020). The petitioner bears the bur-
 den of establishing reversible error. Id.
      We review the Board’s legal decisions de novo and its
 findings of fact for substantial evidence. Salmon v. Soc.
 Sec. Admin., 663 F.3d 1378, 1380 (Fed. Cir. 2011); Bolton
 v. MSPB, 154 F.3d 1313, 1316 (Fed. Cir. 1998). Substantial
 evidence means “such relevant evidence as a reasonable
 mind might accept as adequate to support a conclusion.”
 Simpson v. Off. of Pers. Mgmt., 347 F.3d 1361, 1364 (Fed.
 Cir. 2003) (quoting Consol. Edison Co. v. NLRB, 305 U.S.
Case: 19-2454      Document: 93       Page: 8    Filed: 11/09/2022




 8                                         MCINTOSH   v. DEFENSE



 197, 229 (1938)). We defer to the Board’s penalty determi-
 nation “unless the penalty exceeds the range of permissible
 punishments specified by statute or regulation, or unless
 the penalty is ‘so harsh and unconscionably disproportion-
 ate to the offense that it amounts to an abuse of discre-
 tion.’” Villela v. Dep’t of the Air Force, 727 F.2d 1574, 1576
 (Fed. Cir. 1984) (quoting Power v. United States, 531 F.2d
 505, 507 (Ct. Cl. 1976)).
                                III
                                A
     Ms. McIntosh first argues that, under the Appoint-
 ments Clause, the Board’s administrative judges are prin-
 cipal officers and are therefore required to be appointed by
 the President and confirmed by the Senate. Because the
 administrative judge here was not appointed by the Presi-
 dent and confirmed by the Senate, Ms. McIntosh contends
 that her final decision is invalid. Appellant’s Br. 47. We
 disagree.
      The Appointments Clause provides that only the Pres-
 ident, with the advice and consent of the Senate, can ap-
 point principal officers. U.S. Const. art. II, § 2, cl. 2; United
 States v. Arthrex, Inc., 141 S. Ct. 1970, 1979 (2021). For
 inferior officers, the Clause permits Congress to vest ap-
 pointment power “in the President alone, in the Courts of
 Law, or in the Heads of Departments.” U.S. Const. art. II,
 § 2, cl. 2.
     The Supreme Court has explained that “[w]hether one
 is an ‘inferior’ officer depends on whether he has a supe-
 rior,” and “‘inferior officers’ are officers whose work is di-
 rected and supervised at some level by others who were
 appointed by Presidential nomination with the advice and
 consent of the Senate.” Edmond v. United States, 520 U.S.
 651, 662–63 (1997). Edmond emphasized three factors for
 distinguishing principal and inferior officers: (1) whether
 an appointed official has the power to review and reverse
Case: 19-2454     Document: 93      Page: 9     Filed: 11/09/2022




 MCINTOSH   v. DEFENSE                                         9



 the officers’ decision; (2) the level of supervision and over-
 sight an appointed official has over the officers; and (3)
 whether an appointed official has the power to remove the
 officers without cause. See id. at 664–65; see also Intercol-
 legiate Broad. Sys., Inc. v. Copyright Royalty Bd., 684 F.3d
 1332, 1338 (D.C. Cir. 2012).
     In United States v. Arthrex, Inc., the Supreme Court
 determined that the administrative patent judges of the
 Patent Trial and Appeal Board (PTAB), who are appointed
 by the Secretary of Commerce and issue decisions on behalf
 of the Executive Branch, were improperly appointed prin-
 cipal officers because they had the “‘power to render a final
 decision on behalf of the United States’ without any . . . re-
 view by their nominal superior or any other principal of-
 ficer in the Executive Branch.” 141 S. Ct. at 1981 (quoting
 Edmond, 520 U.S. at 665). Ms. McIntosh contends that the
 same problem exists with the Merit Systems Protection
 Board’s administrative judges.
     The Board’s structure and, in particular, how its ad-
 ministrative judges are appointed and issue decisions, is
 different from the PTAB. The MSPB itself is made up of
 three members who are appointed by the President with
 the advice and consent of the Senate, making them princi-
 pal officers. 5 U.S.C. § 1201. The Board’s administrative
 judges, who are appointed under the Board Chairman’s
 general authority under 5 U.S.C. § 1204(j), adjudicate
 cases and issue initial decisions under the Board’s appel-
 late jurisdiction. See 5 U.S.C. § 7701(b)(1) (“The Board may
 hear any case appealed to it or may refer the case to an . . .
 employee of the Board designated by the Board to hear
 such cases . . . .”). An administrative judge’s initial decision
 becomes the final decision of the Board unless a party ap-
 peals or the Board reopens the case on its own motion. Id.
 § 7701(e)(1). Thus, unlike the PTAB, an administrative
 judge’s decision is subject to review by a principal officer,
 in this case, the three member MSPB.
Case: 19-2454    Document: 93      Page: 10    Filed: 11/09/2022




 10                                      MCINTOSH   v. DEFENSE



      Still, Ms. McIntosh argues that the Board’s adminis-
 trative judges qualify as principal officers because “an ap-
 pointed official . . . does not have the power to review and
 reverse [their] decision[s] in cases that are not appealed to
 the Board.” Appellant’s Br. 49 (citing 5 U.S.C. § 7701(a)-
 (b)) (emphasis added). Ms. McIntosh is incorrect. Under 5
 U.S.C. § 7701(e)(1)(B), the Board, whose members are prin-
 cipal officers appointed by the President with the advice
 and consent of the Senate, see 5 U.S.C. § 1201, may “reo-
 pen[] and reconsider[] a case on its own motion.” 5 U.S.C.
 § 7701(e)(1)(B) (emphasis added). Review is not limited
 only to cases in which a party appeals to the full Board.
 Even “[o]ne member of the Board may grant a petition or
 otherwise direct that a decision be reviewed by the full
 Board.” Id. And the Board has discretion to determine
 whether “unusual or extraordinary circumstances” war-
 rant reopening the appeal. 5 C.F.R. § 1201.118. In contrast,
 no principal officer had the power to review the final deci-
 sions of administrative patent judges before the constitu-
 tional remedy in Arthrex. See Arthrex, 141 S. Ct. at 1981.
      Federal employees retain the unilateral ability to peti-
 tion for the Board’s review of an administrative judge’s in-
 itial decision, 5 U.S.C. § 7701(e)(1)(A); 5 C.F.R.
 § 1201.114(c), and so need not rely on the Board’s discre-
 tion to obtain review. Upon review, the Board may “re-
 verse, modify, or vacate” the administrative judge’s
 decision. 5 C.F.R. § 1201.117. Moreover, “the board is free
 to substitute its judgment for that of one of its presiding
 officials.” Connolly v. U.S. Dep’t of Just., 766 F.2d 507, 512
 (Fed. Cir. 1985). The statutes and related regulations show
 that the Board maintains significant review authority over
 administrative judges’ decisions, and the first and second
 prongs of Edmond weigh in favor of concluding that the
 Board’s administrative judges are not principal officers.
Case: 19-2454    Document: 93      Page: 11    Filed: 11/09/2022




 MCINTOSH   v. DEFENSE                                      11



                               B
      Ms. McIntosh next argues that the Board Chairman
 “lack[s] unfettered removal authority” to remove the
 Board’s administrative judges, suggesting that they are
 principal officers under the third Edmond prong. Appel-
 lant’s Br. 50 (quoting Arthrex, Inc. v. Smith & Nephew,
 Inc., 941 F.3d 1320, 1332 (Fed. Cir. 2019), vacated, 141 S.
 Ct. 1970). While true that the Board’s administrative
 judges can only be removed “for such cause as will promote
 the efficiency of the service,” 5 U.S.C. § 7513(a), that fact
 alone is insufficient to render them principal officers. In-
 deed, in Arthrex, the same for-cause removal restriction ap-
 plied to administrative patent judges, but the Supreme
 Court ultimately held that the administrative patent
 judges could properly be considered inferior officers, even
 with the restriction on removal, as long as their decisions
 were subject to review by a principal officer. Arthrex, 141
 S. Ct. at 1985–87. To remedy the unconstitutional statu-
 tory structure in Arthrex, the Supreme Court held unen-
 forceable the provision of the America Invents Act that
 shielded administrative patent judges’ decisions from Di-
 rector review. Id. at 1987. This enabled the Director to “re-
 view[] the decisions of the PTAB on his own.” Id. The Court
 left in place the removal restrictions under 5 U.S.C. § 7513,
 because, “regardless [of] whether . . . at-will removal by the
 Secretary would cure the constitutional problem, review by
 the Director better reflects the structure of supervision
 within the PTO and the nature of [administrative patent
 judges’] duties.” Id. The Court emphasized that “the Direc-
 tor need not review every decision of the PTAB. What mat-
 ters is that the Director have the discretion to review
 decisions rendered by [administrative patent judges].” Id.
 at 1988 (emphasis added).
     Here, unlike the U.S. Patent and Trademark Office Di-
 rector or the Secretary of Commerce, principal officers who
 previously lacked the authority to review administrative
 patent judges’ decisions, see Arthrex, 141 S. Ct. at 1978, the
Case: 19-2454    Document: 93      Page: 12    Filed: 11/09/2022




 12                                      MCINTOSH   v. DEFENSE



 Board, a body of properly appointed principal officers, al-
 ready has the discretion and authority to review adminis-
 trative judges’ decisions sua sponte, see supra section III.A.
 The Board’s statutory structure mirrors that of the PTAB
 following the Arthrex remedy: the Board has the unfettered
 authority to review decisions rendered by administrative
 judges, and so even if the administrative judges are pro-
 tected by the § 7513 removal standard, they are “subject to
 the direction and supervision of an officer nominated by the
 President and confirmed by the Senate,” just as adminis-
 trative patent judges are following the Arthrex remedy. Ar-
 threx, 141 S. Ct. at 1988. We hold that the Board’s
 administrative judges are not principal officers.
                               C
     Third, Ms. McIntosh argues that the administrative
 judge’s decision violates the Appointments Clause because
 no Board was in place throughout her case, meaning “what-
 ever review authority or removal authority the Board has
 over [administrative judges] is non-existent and inapplica-
 ble as applied to Ms. McIntosh.” Appellant’s Reply Br. 26.
 But Ms. McIntosh could have still petitioned for Board re-
 view and had her decision reviewed once a quorum was es-
 tablished, as explained at the end of the administrative
 judge’s decision. Furthermore, this court recently consid-
 ered this argument in another Board appeal and rejected
 it:
       The absence of a quorum . . . is a temporary
       circumstance, not a structural defect result-
       ing from statutory limitations on Board re-
       view of administrative judges’ initial
       decisions . . . . To be sure, the temporary ab-
       sence of a quorum means that, at present, if
       an employee seeks review by the Board, the
       review will be delayed. But the delay, while
       unfortunate,       does     not     convert   a
Case: 19-2454    Document: 93      Page: 13     Filed: 11/09/2022




 MCINTOSH   v. DEFENSE                                       13



       constitutionally valid review process into a vi-
       olation of the Appointments Clause.
 Rodriguez v. Dep’t of Veterans Affs., 8 F.4th 1290, 1309
 (Fed. Cir. 2021). We note that Board members have since
 been nominated and confirmed, and a quorum has been re-
 stored. Press Release, U.S. Merit Sys. Prot. Bd., MSPB
 Welcomes Acting Chairman Cathy A. Harris (June 6, 2022),
 https://mspb.gov/publicaffairs/press_releases/Cathy_Har-
 ris_Press_Release_1930967.pdf.
                               D
     Finally, Ms. McIntosh argues in her Reply Brief that
 even if the Board’s administrative judges are inferior offic-
 ers and not principal officers, they are still not properly ap-
 pointed by the “President,” a “court[] of law,” or a “head[]
 of department[]” as required by the Appointments Clause.
 Appellant’s Reply Br. 28. The government argues that she
 has doubly forfeited this challenge by not raising it before
 the Board or in her opening brief.
     Ms. McIntosh did not preserve this argument because
 challenging the appointment of an inferior officer is a sep-
 arate ground for reversal that she failed to raise in her
 opening brief. “Our law is well established that arguments
 not raised in the opening brief are” forfeited. Smithkline
 Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1319 (Fed.
 Cir. 2006) (citation omitted). We have found similar be-
 lated Appointments Clause challenges forfeited following
 our initial decision in Arthrex. See Customedia Techs., LLC
 v. Dish Network Corp., 941 F.3d 1173, 1174 (Fed. Cir. 2019)
 (concluding that Appointments Clause challenges not
 raised in the opening brief are forfeited).
     Even if the administrative judges are inferior officers,
 any issues with their appointment have since been reme-
 died. A quorum of the reconstituted Board, who qualify as
 “heads of departments” under the Appointments Clause,
 issued a Ratification Order on March 4, 2022 that ratified
Case: 19-2454    Document: 93      Page: 14    Filed: 11/09/2022




 14                                      MCINTOSH   v. DEFENSE



 the prior appointments of administrative judges, “ap-
 prov[ing] these appointments as our own under Article II
 of the Constitution.” U.S. Merit Systems Protection Board
 Ratification Order (Mar. 4, 2022), available at
 https://www.mspb.gov/foia/files/AJ_Ratification_Order_3-
 4-2022.pdf.
      In sum, the Board’s administrative judges are not prin-
 cipal officers under the Appointments Clause because the
 Board retains the unfettered authority to review their de-
 cisions under 5 U.S.C. § 7701(e)(1)(B), meaning they are
 “subject to the direction and supervision of an officer nom-
 inated by the President and confirmed by the Senate.” Ar-
 threx, 141 S. Ct. at 1988. Ms. McIntosh’s Appointments
 Clause challenge thus fails, and we turn to the merits.
                              IV
     On the merits, Ms. McIntosh argues that substantial
 evidence does not support the agency’s four charges against
 her, or that the administrative judge committed legal error
 in affirming said charges. We address each charge in turn.
                               A
     Specification 1 of Charge 1 alleges that Ms. McIntosh
 engaged in inappropriate conduct when she emailed con-
 tractors unilaterally removing herself from her COR du-
 ties. Ms. McIntosh contends that no evidence supports the
 administrative judge’s conclusion, despite sworn state-
 ments from Ms. McIntosh’s superiors that she had not been
 authorized to remove herself from those duties and lacked
 the authority to do so unilaterally. Ms. McIntosh does not
 dispute that she sent the emails but defends that she sent
 them in response to an email from Mr. Boswell with the
 subject “Financial Readiness Leadership” that said, “effec-
 tive 3 April [sic], Andy Cohen will . . . assume all duties in
 overseeing program management and COR responsibili-
 ties” relating to the two contracts Ms. McIntosh oversaw.
 J.A. 171–72. She claims she read this email as stripping
Case: 19-2454    Document: 93    Page: 15    Filed: 11/09/2022




 MCINTOSH   v. DEFENSE                                   15



 her of her COR duties. This reading strains credulity. As
 the administrative judge noted, Mr. Boswell emailed sev-
 eral people across the contracting group to advise them
 that he was retiring and that Mr. Cohen would be taking
 over his duties as Director—“[n]othing in that email ad-
 dresses any change in the assigned COR or otherwise indi-
 cates that [Ms. McIntosh] was relieved of her duties
 concerning those contracts.” J.A. 6 & n.3. Substantial evi-
 dence supports the administrative judge’s conclusion about
 this specification.
     Ms. McIntosh also challenges Specification 2 of Charge
 1, which alleges that she engaged in inappropriate conduct
 when she left three binders of sensitive COR files on the
 public desk of Mr. Hastings’s executive assistant, refused
 to speak to Mr. Hastings, and directed Mr. Cohen to re-
 trieve the files. Ms. McIntosh does not dispute that the
 binders contained sensitive information but asserts that
 she left them with Mr. Hastings’s assistant in an office in
 the Pentagon, “an undoubtedly secure place.” Appellant’s
 Br. 39. Mr. Hastings provided a sworn statement that the
 documents should have been left with Mr. Cohen, Ms.
 McIntosh’s supervisor, who was responsible for overseeing
 the contracts at issue. The administrative judge weighed
 this sworn statement, corroborated by a contemporaneous
 memorandum written by Mr. Hastings, against Ms. McIn-
 tosh’s unsworn statement and determined that Mr. Has-
 tings’s evidence was entitled to more weight, especially
 because Ms. McIntosh had failed to make this argument in
 her reply to the agency’s proposal notice. The administra-
 tive judge concluded that, “[a]s it is undisputed that the
 documents contained sensitive or proprietary information
 regarding contracts within Mr. Cohen’s division,” prepon-
 derant evidence supported the specification. J.A. 10–11.
 Given that Ms. McIntosh knew the files were sensitive and
 repeatedly refused to share them with others on that basis,
 she should have known she could not leave them with
 someone who was not authorized to view them. Ms.
Case: 19-2454    Document: 93      Page: 16    Filed: 11/09/2022




 16                                      MCINTOSH   v. DEFENSE



 McIntosh asks us to reweigh the evidence on appeal, which
 we cannot do. Rickel v. Dep’t of the Navy, 31 F.4th 1358,
 1366 (Fed. Cir. 2022). Substantial evidence supports the
 administrative judge’s conclusion about Charge 1, Specifi-
 cation 2.
                               B
     As to Charge 2, failure to follow supervisory instruc-
 tions, Ms. McIntosh argues that, under 5 U.S.C.
 § 2302(b)(9)(D), the agency was forbidden from taking a
 personnel action against her for “refusing to obey an order
 that would require the individual to violate a law, rule, or
 regulation.” In her view, her refusal to give COR docu-
 ments to Mr. Cohen, because he was not the COR assigned
 to the contract and therefore not authorized to receive that
 information, was a protected action.
      This argument is new on appeal—before the Board,
 Ms. McIntosh cited only to a case that discussed how dis-
 closing confidential information about “processes, opera-
 tions, style of work, or apparatus” of contract offerors could
 violate a criminal code. J.A. 906 (citing Kent v. GSA, 56
 M.S.P.R. 536, 546–647 (1993)). But she never specifically
 pointed to that criminal code or any “law, rule, or regula-
 tion” that she was allegedly asked to violate in complying
 with Mr. Boswell’s instructions to share the information
 with Mr. Cohen and Ms. McIntosh-Braden. See J.A. 258
 (Agency’s Response to Grievances finding Ms. McIntosh
 failed to provide clarification about the allegations and that
 Mr. Cohen “was in a need-to-know position”). Ms. McIntosh
 now cites the COR Handbook in support—specifically, a
 section that says CORs cannot use “following the boss’s or-
 ders” as an excuse to approve unauthorized contract
 changes. Appellant’s Br., 9, 33 (citing Dep’t of Def., COR
 Handbook 57 (2012). But that Handbook was not in the rec-
 ord below, and this argument was never made to the Board,
 and so it is forfeited. Even if it were not, showing the COR
Case: 19-2454    Document: 93      Page: 17    Filed: 11/09/2022




 MCINTOSH   v. DEFENSE                                      17



 files to Mr. Cohen as instructed would not have been an
 unauthorized contract change.
     Ms. McIntosh also cites to the COR Appointment Mem-
 oranda, which state that a COR must “protect[] privileged
 and sensitive procurement information.” J.A. 471. Even if
 the COR Appointment Memoranda qualified as a “rule” she
 was asked to violate under 5 U.S.C. § 2302(b)(9)(D), it was
 “not a clear and direct violation” of the memoranda to pro-
 vide the contracting information to Mr. Cohen. The Depart-
 ment of Defense Instruction governing COR appointments
 states that “COR files will be available for review by the
 contracting officer, internal review officials, or other offi-
 cials as authorized by the contracting officer.” J.A. 227 (em-
 phasis added). Mr. Cohen was authorized by the Director,
 Mr. Boswell, to review the documents and so he qualified
 as an internal review official. It was not reasonable for Ms.
 McIntosh to think she could not disclose the documents to
 Mr. Cohen. Substantial evidence supports the administra-
 tive judge’s finding that Ms. McIntosh failed to follow su-
 pervisory instructions.
                               C
     The agency charged Ms. McIntosh with multiple speci-
 fications of being absent without leave (AWOL). Ms. McIn-
 tosh argues that she was not AWOL on March 22–27, 2017,
 as alleged by Specifications 1–3 of Charge 3, but that the
 agency impermissibly converted her granted sick leave to
 AWOL status. “To support a charge of AWOL, the agency
 must show both that the appellant was absent and that ei-
 ther the absence was not authorized or that a request for
 leave was properly denied.” Cooke v. U.S. Postal Serv., 67
 M.S.P.R. 401, 404 (1995), aff’d, 73 F.3d 380 (Fed. Cir.
 1995).
     Substantial evidence supports the administrative
 judge’s conclusion that Ms. McIntosh was AWOL. She does
 not dispute that she was not at work from March 22–24,
 2017. Following her cursory email stating, “Sick Leave, 3-
Case: 19-2454     Document: 93     Page: 18    Filed: 11/09/2022




 18                                      MCINTOSH   v. DEFENSE



 22,” Mr. Boswell sought guidance from Employee Rela-
 tions, as directed by the regulation, as to what steps he
 could take to verify her absence, given that it was taken
 the day they had scheduled her last performance review
 before his retirement. And Mr. Cohen, as Ms. McIntosh’s
 supervisor, was within his authority to request additional
 information, after he, in consultation with Employee Rela-
 tions, found her initial medical note “not administratively
 acceptable.” J.A. 24, 518. Mr. Cohen gave her 15 days to
 acquire this new documentation, and she never provided it.
 Thus, her sick leave was never authorized, and substantial
 evidence supports the administrative judge’s sustaining of
 these specifications.
    For the first time on appeal, Ms. McIntosh raises the
 agency’s leave regulations, which state:
      Ordinarily, a medical certificate is not required for
      [sick leave] absences of 3 days or less. When there
      is reason to believe that an employee is misusing
      sick leave, a medical certificate may be required for
      all absences chargeable to sick leave, regardless of
      the duration. This restriction can be imposed only
      when the employee has first been specifically in-
      formed of the requirement in advance. . . . Failure
      to comply with these requirements may be the ba-
      sis for denying sick leave and carrying an employee
      in an AWOL status. When appropriate, discipli-
      nary action may be taken for noncompliance. . . .
      Contact the Personnel Center, Employee Relations
      Section, for advice and guidance concerning leave
      usage.
 Dep’t of Def., DoDEA Regulation 5360.9 (Apr. 2, 1999),
 available     at   https://www.dodea.edu/Offices/Policy-
 AndLegislation/upload/5630_9.pdf. Ms. McIntosh argues
 that she was never informed of this medical certification
 requirement in advance, in violation of the regulation.
 Ms. McIntosh never raised this regulation below, and so
Case: 19-2454    Document: 93      Page: 19     Filed: 11/09/2022




 MCINTOSH   v. DEFENSE                                       19



 her argument is forfeited. Even if it were not, Mr. Cohen
 consulted Employee Relations, as directed by the regula-
 tion, and gave notice to Ms. McIntosh that he was seeking
 more medical certification. Even with the 15 days he gave
 her to obtain it, she never provided it.
     Ms. McIntosh also challenges the administrative
 judge’s sustaining of Specifications 4–10 of the agency’s
 AWOL charges, regarding her absences on March 27–31
 and April 3–4, 2017. She does not dispute that she was ab-
 sent those days but contends that her “Tentative Leave
 Dates” email from February 2017 included those dates and
 that Mr. Boswell orally approved them before later revok-
 ing his approval. Appellant’s Br. 35–36. But, as the Board
 noted, Ms. McIntosh presented no evidence that she sub-
 mitted an actual leave request or that it was approved—
 while Mr. Boswell provided a sworn statement that she
 never submitted an actual leave request and that he never
 approved the dates at issue. J.A. 26–28. He also provided
 contemporaneous email documentation showing that he
 had informed Ms. McIntosh that there was no active leave
 request in the system. Substantial evidence supports the
 administrative judge’s sustaining of these specifications as
 well.
                               D
       As to Charge 4, lack of candor, Ms. McIntosh argues
 that the charge cannot be sustained because there is no ev-
 idence that she had any intent to deceive the agency when
 she emailed agency officials telling them she had advised
 Mr. Hastings that she was leaving for the day on April 6,
 2017. But a lack of candor charge does not require an intent
 to deceive. See Ludlum v. Dep’t of Just., 278 F.3d 1280,
 1284 (Fed. Cir. 2002) (“Falsification involves an affirmative
 misrepresentation, and requires intent to deceive. Lack of
 candor, however, is a broader and more flexible concept
 . . . . It may involve a failure to disclose something that, in
 the circumstances, should have been disclosed in order to
Case: 19-2454    Document: 93      Page: 20    Filed: 11/09/2022




 20                                      MCINTOSH   v. DEFENSE



 make the given statement accurate and complete.” (citation
 omitted)). The administrative judge weighed Ms. McIn-
 tosh’s inconsistent statements that she had either advised
 Mr. Hastings that she was leaving, or that she had advised
 him and that he concurred, against Mr. Hastings’s sworn
 statement that he was never informed of, nor did he ap-
 prove, her leaving that day. The administrative judge con-
 cluded that Ms. McIntosh’s email “appears clearly
 designed to imply that she had notified someone in the
 agency when, in fact, the preponderant evidence indicates
 that she left work without any authorization.” J.A. 31–32.
 It is not for us to reweigh evidence on appeal. Substantial
 evidence supports the administrative judge’s conclusion
 that Ms. McIntosh lacked candor.
     Because we conclude that each of the agency’s charges
 are supported by substantial evidence, we defer to the judg-
 ment of the agency and conclude that the penalty of re-
 moval was not an abuse of discretion. Quinton v. Dep’t of
 Transp., 808 F.2d 826, 829 (Fed. Cir. 1986).
                               E
     Turning to Ms. McIntosh’s whistleblower reprisal de-
 fense, she contends that the agency failed to prove by clear
 and convincing evidence that she would have been removed
 regardless of the grievances she had filed. In determining
 whether the agency has met this burden, we consider the
 three Carr factors: 1) the strength of the agency’s evidence
 in support of its action, 2) the existence and strength of any
 motive to retaliate on the part of the agency officials who
 participated in the decision, and 3) any evidence that the
 agency takes similar actions against employees who are
 not whistleblowers but who are otherwise similarly situ-
 ated. Carr, 185 F.3d at 1323. The agency “need not produce
 evidence with regard to each of these factors, nor must each
 factor weigh in favor of the agency,” but we instead con-
 sider the record as a whole and balance the factors to de-
 termine whether substantial evidence supports the
Case: 19-2454    Document: 93     Page: 21    Filed: 11/09/2022




 MCINTOSH   v. DEFENSE                                     21



 agency’s action. Robinson v. Dep’t of Veterans Affs., 923
 F.3d 1004, 1019–20 (Fed. Cir. 2019).
     Ms. McIntosh mostly contends that the administrative
 judge’s Carr analysis was too brief, and therefore legally
 insufficient. Appellant’s Br. 44. Ms. McIntosh also com-
 plains that the administrative judge did not address the
 third Carr factor.
      On the first Carr factor, the administrative judge noted
 that, most significantly, the agency had established its four
 charges by preponderant evidence—“serious charges,
 many with multiple specifications, and were often re-
 peated.” J.A. 43. We have already concluded that substan-
 tial evidence supports the administrative judge’s
 determinations on these charges. Therefore, the evidence
 and the first Carr factor strongly support the agency’s de-
 cision to remove Ms. McIntosh.
     As for the second Carr factor, the administrative judge
 determined that the deciding official, Dr. Van Winkle, had
 no retaliatory motive because she was never the subject of
 any of Ms. McIntosh’s complaints. The administrative
 judge also determined that Mr. Cohen had no motivation
 to retaliate because Ms. McIntosh “provide[d] no evidence
 of any disclosure she made that [he] engaged in activity in
 violation of any law, rule or regulation or that he engaged
 in gross mismanagement, a gross waste of funds,” or other
 violations. J.A. 43. Ms. McIntosh did file a grievance, how-
 ever, alleging that Mr. Cohen acted in a hostile and bellig-
 erent manner toward her. While the administrative judge
 thought these allegations did not show any motivation for
 Mr. Cohen to retaliate, we take a different view. A personal
 complaint about Mr. Cohen’s behavior could give rise to a
 personal motive to retaliate. We do agree, however, that
 Dr. Van Winkle likely had no motivation to retaliate, given
 that she was never the subject of any grievances and be-
 cause Ms. McIntosh admitted that the two had never inter-
 acted. Therefore, the evidence for this factor is neutral.
Case: 19-2454    Document: 93      Page: 22   Filed: 11/09/2022




 22                                     MCINTOSH   v. DEFENSE



     Finally, under the third Carr factor, Ms. McIntosh did
 not identify any “similarly situated” individuals before the
 Board, except in support of discrimination claims she has
 waived on appeal. See J.A. 715–17, 896–901, 911–17. The
 agency also did not identify any “similarly situated” indi-
 viduals. J.A. 434. Because no pertinent evidence was pre-
 sented on Carr factor three, it is effectively removed from
 the analysis. Rickel, 31 F.4th at 1366 (citing Whitmore v.
 Dep’t of Labor, 680 F.3d 1353, 1374 (Fed. Cir. 2012)).
      Considering the record as a whole and balancing the
 factors, we conclude that substantial evidence supports the
 administrative judge’s determination that, “[b]ased on the
 strength of the evidence against the appellant and the se-
 riousness of the charges,” J.A. 43–44, the agency has met
 its burden of showing it would have removed Ms. McIntosh
 even absent her grievances.
                              V
      We have considered Ms. McIntosh’s remaining argu-
 ments but find them unpersuasive. Because the Merit Sys-
 tems Protection Board’s administrative judges are not
 principal officers, and because substantial evidence sup-
 ports the Board’s decision on Ms. McIntosh’s removal, we
 affirm.
                        AFFIRMED
                           COSTS

 No costs.